 

Case 2:17-cv-00221-Z-BR Document 41 Filed 07/14/20 Pagelof2 PagelD 302

AMARILLO DIVISION

JASON WALKER,
TDCJ-CID No. 01532092,

  

Plaintiff,

Vv. 2:17-CV-221-Z-BR

JASON CLARK, et al.,

COR WOR? “OP? (OP LO? (0? 40? 2 SO?

Defendants.
ORDER ADOPTING MAGISTRATE JUDGE’S FINDINGS AND CONCLUSIONS
TO DISMISS REMAINING CLAIMS
AND
DENY MOTION FOR TEMPORARY RESTRAINING ORDER

On June 17, 2020, the United States Magistrate Judge entered findings and conclusions
(ECF No. 40) on Plaintiff’s remaining claims against Defendants Mallory C. Miller and Cora
Stewart. The Magistrate Judge RECOMMENDS that these Defendants be DISMISSED from this
lawsuit. Additionally, the Magistrate Judge RECOMMENDS that Plaintiff's Motion for a
Temporary Restraining Order (ECF No. 33) be DENIED. Plaintiff did not file any timely
objections to the findings, conclusions, and recommendation. After making an independent review
of the pleadings, files, and records in this case, the findings, conclusions, and recommendation of
the Magistrate Judge, the Court concludes that the findings and conclusions are correct. It is
therefore ORDERED that the findings, conclusions, and recommendation of the Magistrate Judge
are ADOPTED.

Plaintiff's claims against Defendant Mallory C. Miller are hereby DISMISSED with

prejudice for failure to state a claim based on the Parratt/Hudson doctrine as set forth in the

findings, conclusions, and recommendation of the Magistrate Judge (ECF. No 40). See Hudson v.
Case 2:17-cv-00221-Z-BR Document 41 Filed 07/14/20 Page 2of2 PagelD 303

Palmer, 468 U.S. 517 (1984), see also Parratt v. Taylor, 451 U.S. 527 (1981), overruled in part
on other grounds in Daniels v. Williams, 474 U.S. 327, 330 (1986).

Plaintiffs claims against Defendant Cora Stewart are hereby DISMISSED with prejudice
for failure to state a claim as set forth in the findings, conclusions, and recommendation of the
Magistrate Judge (ECF No. 40).

Lastly, Plaintiff's Motion for Temporary Restraining Order (ECF No. 33) is hereby
DENIED for failing to meet his burden as set forth in the findings, conclusions, and
recommendation of the Magistrate Judge.

SO ORDERED.

july _/4,, 2020. “a tone —

MAT HEW J. KACSMARYK
ED STATES DISTRICT JUDGE
